Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Wayne E. Tasker & Associates, Inc.
(PTAN: 36946802; NPI: 1295974319),

Petitioner,
-v.-
Centers for Medicare & Medicaid Services.
Docket No. C-15-60
ALJ Ruling No. 2015-12

Date: March 30, 2015

DISMISSAL

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, Cahaba Government Benefit Administrators, LLC (Cahaba), revoked the
Medicare billing privileges of Wayne E. Tasker & Associates, Inc. (Petitioner).
Petitioner sought a hearing to dispute the revocation; however, CMS moved for
dismissal. For the reasons set forth below, I dismiss Petitioner’s request for hearing.

I. Background and Procedural History

Petitioner is a corporate entity that provides mental health treatment to Medicare
beneficiaries in nursing homes through independent contractors. In an October 17, 2013
initial determination, Cahaba informed Petitioner that it was revoking Petitioner’s
Medicare billing privileges effective September 25, 2013, because Petitioner allegedly
abused its billing privileges. CMS Exhibit (CMS Ex.) 6. Petitioner timely requested
reconsideration and, on February 11, 2014, Cahaba issued an unfavorable reconsidered
determination. CMS Exs. 7, 8.

Counsel for Petitioner sent a letter dated September 28, 2014, and postmarked October 1,
2014, to the Civil Remedies Division (CRD) of the Departmental Appeals Board (DAB),
in which counsel stated: “I have been retained by [Petitioner.] I did not find any
provider appeal on the website. Please search your paper records for this appeal. The
provider’s submission is appended hereto.” Attached to this letter was a February 25,
2014 letter signed by Petitioner’s President, Wayne Tasker, purporting to appeal the
reconsidered determination. The CRD Director administratively assigned this case to me.
On October 23, 2014, I issued an Acknowledgment and Pre-hearing Order (Pre-Hearing
Order), in which I acknowledged that the CRD received Petitioner’s February 25, 2014
request for an Administrative Law Judge (ALJ) hearing on October 7, 2014.

On November 24, 2014, CMS moved for dismissal of Petitioner’s hearing request on the
ground that it was untimely filed. CMS also submitted nine proposed exhibits (CMS Exs.
1-9) and argued, in the alternative, that if I were to reach the merits of the case, I should
decide this case on the written record and uphold CMS’s revocation of Petitioner’s
Medicare billing privileges.

On December 15, 2014, Petitioner filed a response to CMS’s motion to dismiss (P.
Response). As part of its response, Petitioner requested an additional 30 days to search
for supporting information that may reflect timely filing of its hearing request. On
December 17, 2014, I granted Petitioner an extension until January 15, 2015, to file its
pre-hearing exchange and also to submit all evidence showing that it timely filed its
hearing request.

On January 15, 2015, Petitioner filed a supplement to its earlier response to CMS’s
motion (P. Supp.), accompanied by three exhibits (P. Supp. Exs. 1-3). Petitioner also
filed a prehearing brief, accompanied by an exhibit list indicating that Petitioner was
submitting four exhibits; however, Petitioner actually only submitted three exhibits (P.
Exs. 1-3). On January 29, 2015, CMS filed a response to Petitioner’s supplement and
pre-hearing brief (CMS Response). On February 2, 2015, Petitioner filed a reply.

Because of the disputed nature of Petitioner’s filing of its hearing request, I requested that
the CRD Director provide a declaration detailing any and all searches conducted by her
or her staff, and the results of any such searches, to determine whether CRD received
Petitioner’s February 25, 2014 hearing request prior to receiving a copy of that request on
October 7, 2014. February 18, 2015 Order. The February 18, 2015 Order permitted the
parties to file a response or objection to the declaration. The CRD Director filed a
declaration on February 27, 2015 (CRD Director Declaration). Neither party filed any
response or objection to the CRD Director Declaration.

II. Issue

Whether Petitioner’s hearing request should be dismissed as untimely and, if so, did
Petitioner show that there was good cause for the untimely request.
III. Analysis

A provider or supplier dissatisfied with a reconsidered determination “is entitled to a
hearing before an ALJ.” 42 C.F.R. § 498.5(/)(2); see also 42 U.S.C. § 1395ce(j)(8).
However, in order for a provider or supplier to exercise the right to a hearing, a provider
or supplier must file its request for hearing no later than 60 days from the date that it
receives a reconsidered determination from CMS, unless the appeal period is extended
for good cause shown. 42 C.F.R. § 498.40(a)(2), (c)(2). Receipt of the notice of a
reconsidered determination is presumed to be five days after the date of notice unless
shown otherwise. Jd.; 42 C.F.R. § 498.22(b)(3). Ifa provider or supplier seeks an
extension of time to file a hearing request, the provider or supplier must “file with the
ALJ a written request for extension of time stating the reasons why the [hearing] request
was not filed timely”; however, the provider or supplier must show good cause in order
for the ALJ to grant such a request. Jd. § 498.40(c). If a hearing request is untimely and
there is no good cause to extend the filing date, then an ALJ may dismiss the hearing
request on motion of a party. Id. § 498.70(c).

A, Petitioner is not entitled to a hearing because it did not file a timely hearing
request.

In this case, Cahaba issued its reconsidered determination on February 11, 2014. CMS
Ex. 8. Under the regulations, I presume that Petitioner received the reconsidered
determination on February 18, 2014, unless Petitioner is able to show otherwise.!
Petitioner had 60 days, until April 21, 2014, in which to file a hearing request. See

42 C.F.R. § 498.40(a)(2). On October 7, 2014, well after the regulatory filing deadline
had passed, the CRD received Petitioner’s counsel’s letter dated September 28, 2014,
accompanied by Mr. Tasker’s February 25, 2014 letter purportedly requesting a hearing.

Petitioner acknowledges that there is “a timeline for filing,” but claims that there is no
requirement that a hearing request be filed by registered or certified mail, or that it be
sent via a method requiring proof of delivery. P. Response at 1, 2. Petitioner states that it
mailed its hearing request by regular mail and used this method of mailing for all its
communications with CMS, carriers, and reviewers. Petitioner asserts, moreover, that the
reconsidered determination, which was included with its hearing request, contained all
the relevant information pertaining to its appeal. P. Response at 1-2. Petitioner argues
that I should show leniency for its “facially valid, though unsophisticated” hearing
request because it was pro se at the time it filed its appeal. P. Response at 2. According
to Petitioner, “[t]his is not a case where the Appellant is asking for an extension of the

' Five calendar days following the reconsidered determination fell on Sunday, February
16, 2014. The following day was Monday, February 17, which was a legal holiday.
Accordingly, I presume that Petitioner received the determination on Tuesday, February
18, 2014. Civil Remedies Division Procedures § 6 (eff. 2009).

filing period, but simply a demand that the timely filing be recognized even where, as
here, DAB did not docket or notate the appeal in a timely fashion.” P. Response at 3.
Petitioner further argues that there would be no prejudice to either party if its appeal were
allowed to proceed. P. Response at 3. Petitioner advanced similar arguments when
submitting exhibits to support its response to the motion to dismiss. P. Supp. at 1.

Based on my review of the record, I conclude that Petitioner has failed to establish that it
filed a timely hearing request. As I discuss below, Petitioner has provided absolutely no
evidence to corroborate its claim that it sent its February 25, 2014 hearing request prior to
when it was enclosed with Petitioner’s counsel’s September 28, 2014 letter.”

An examination of Petitioner’s hearing request dated February 25, 2014, shows that an
addressee is conspicuously absent. The letter, which was written by Petitioner’s
President, Wayne Tasker, merely states, as a salutation, “To Whom it May Concern.”
Thus, on the face of the letter itself, there is no indication that the letter was addressed to
the CRD. Even if this letter was intended for the CRD, I have no way of knowing if
Petitioner properly addressed the letter; Petitioner could have sent this letter anywhere
because the intended recipient is unknown.

Further, Petitioner did not submit a declaration or affidavit from any individual who
allegedly mailed or witnessed the mailing of the hearing request to CRD. Although the
hearing request was signed by Petitioner’s President, Wayne Tasker, Petitioner did not
submit a declaration or affidavit from Mr. Tasker stating that Mr. Tasker had personal
knowledge that the hearing request was mailed at an earlier date. In fact, Petitioner
submitted nothing to show that Mr. Tasker mailed the hearing request himself on or
around February 25, 2014, that Mr. Tasker knew who purportedly mailed it if he did not
mail it, or that he knew the date the hearing request was purportedly mailed. The only
statements in the record regarding when the hearing request was filed are from

> CMS counsel cites Professional Home Care, Inc., 2010 WL7342941 at 1-2 (2010) for
the proposition that the burden of showing that a filing was actually sent to the DAB is on
the party that purports to have mailed the filing. CMS Response at 3. Although I agree
with counsel’s position, her citation to an unpublished Medicare Appeals Council case is
perplexing. While it is true that the Council is an appellate adjudicatory body within the
DAB, its jurisdiction does not include provider and supplier enrollment appeals

(42 C.F.R. Part 424) or cases adjudicated under the provisions of 42 C.F.R. Part 498. See
42 C.F.R. §§ 400.202 (definition of Departmental Appeals Board), 498.5(/)(3). Further,
even if the Council had jurisdiction over provider and supplier enrollment appeals, the
Secretary of Health and Human Services has expressly declined to make Council
decisions precedential. 74 Fed. Reg. 65,296, 65,327 (Dec. 9, 2009). At the least, if
counsel believed that citation to a Council decision was necessary, then counsel should
have parenthetically stated why the decision, related to a different regulatory scheme, was
relevant to the case at bar.

Petitioner’s counsel. However, Petitioner’s counsel was not employed by Petitioner as its
legal representative in this case at the time it purportedly mailed its hearing request in
February 2014. P. Response at 1. Thus, Petitioner’s counsel can claim no
contemporaneous knowledge on this issue. She is unable to even state at what earlier
date the hearing request was purportedly mailed to the CRD.

It is significant that even after being given additional time to search its records, Petitioner
failed to produce any evidence to corroborate its assertion that it timely mailed its hearing
request within 60 days after receipt of the reconsidered determination. Petitioner did not
provide a United States Postal Service certified mail receipt, return receipt, certificate of
mailing, postal tracking number, receipt for postage, or any other document that would
support its claim that it mailed its hearing request on or around February 25, 2014.
Petitioner offered no documentary evidence that showed whether it mailed its appeal at
an earlier date than when it was forwarded to the CRD by its counsel with her September
28, 2014 letter. The documents Petitioner submitted, which are related to a recoupment
action pending before Cahaba (P. Supp. Exs. 2-3), do not provide evidence that Petitioner
submitted its hearing request in this case timely. Petitioner produced no evidence that
would even suggest that it started the appeal process at an earlier time.

The February 11, 2014 reconsidered determination explicitly advised Petitioner of its
right to request a hearing from that determination. In unambiguous language, the
reconsidered determination states that Petitioner had 60 days from receipt of the
determination to request a hearing and provides the address of the CRD:

FURTHER APPEAL RIGHTS: ADMINISTRATIVE
LAW JUDGE (ALJ)

If you are satisfied with this decision, you do not need to take
further action. If you believe that this determination is not
correct, you may request a final ALJ review. To do this, you
must file your appeal within 60 calendar days after the date of
receipt of this decision by writing to the following address:

Department of Health and Human Services
Departmental Appeal Board

Civil Remedies Division, Mail Stop 6132
330 Independence Avenue, S.W.

Cohen Building, Room G-644
Washington, D.C. 20201

Attn: CMS Enrollment Appeal

CMS Ex. 8, at 2. The reconsidered determination also gave Petitioner the option to file
its appeal electronically via DAB E-File at https://dab.efile.hhs.gov. CMS Ex. 8, at 2.
The reconsidered determination thus gave Petitioner clear instructions regarding the filing
requirements and deadlines. However, despite these instructions, Petitioner submitted a
hearing request by mail that was received by the CRD in October 2014, more than five
months after its filing deadline had passed.

Petitioner argues that there is no requirement that it had to send its hearing request by a
method showing proof of delivery, such as registered or certified mail. It is true that the
42 C.F.R. Part 498 regulations governing the filing of a hearing request in provider and
supplier enrollment cases do not require proof of mailing or the use of a trackable mail
delivery method, such as certified mail. 42 C.F.R. § 498.40(a)(2). The use of regular
mail to send a hearing request is permissible. Civil Remedies Division Procedures § 5
(“Submissions may be made by U.S. mail or an express delivery service, but courier or
messenger deliveries will not be accepted . ... Written material is considered filed when
placed in the U.S. mail or with an express delivery service, such as FedEx.”). However,
if a provider uses this method, it will be deprived of having any proof of mailing and/or
proof of delivery. Cf: Sherye Epps, DAB CR2215 at 12 (2010) (“Petitioner could have
taken measures within her own control to establish the date of receipt of her voluntary
termination form (such as using certified mailing) and simply failed to do so.”).

Although Petitioner claims that it used regular mail when it communicated with CMS,
carriers, and reviewers, it is noteworthy that Petitioner did not use regular mail in all
instances when it communicated with Cahaba. When Petitioner’s President, Wayne
Tasker, filed the October 22, 2013 letter requesting reconsideration after receiving the
notice of revocation of Medicare billing privileges, he sent the letter to Cahaba via U.S.
Express Mail, which had a tracking number. CMS Ex. 7. Further, Mr. Tasker addressed
the request for reconsideration to Cahaba GBA, listed Cahaba’s mailing address, and
stated “Attn: TeRrie Benison Senior Provider Enrollment Specialist.” CMS Ex. 7. Thus,
unlike Petitioner’s hearing request, Petitioner’s request for reconsideration not only
contained detailed addressee information, but was sent by Express Mail and able to be
tracked.

Instead of providing evidence that Petitioner timely mailed its hearing request, Petitioner
blames the DAB for “not docket[ing] or notat[ing] the appeal in a timely fashion.” P.
Response at 3. According to Petitioner, after it retained counsel, its counsel “made a
request that the previously filed matter be timely docketed and the clerk did so.” P.
Response at 2. However, CRD’s action to docket this case in October 2014 does not
indicate that the CRD failed to docket this case in February 2014.

Contrary to Petitioner’s assertions, however, I find that the declaration of the CRD
Director is proof that Petitioner’s hearing request was not received by the CRD prior to
the CRD’s receipt of a copy of the hearing request with Petitioner’s counsel’s September
28, 2014 letter. The CRD Director stated:

On October 7, 2014, the Civil Remedies Division received a
letter dated September 28, 2014 from . . . counsel for Wayne
E. Tasker and Associates, Inc. In her letter, [counsel] noted
that she did not find any provider appeal on the Departmental
Appeals Board’s website and requested that the Civil
Remedies Division search its paper records for her client’s
request for hearing, a copy of which she enclosed with her
letter. The enclosed request for hearing was a letter dated
February 25, 2014 from Dr. Wayne Tasker, President of
Wayne E. Tasker and Associates, Inc. The February 25, 2014
request for hearing, which was not addressed and included a
salutation of “To Whom it May Concern,” requested “‘to
appeal the letter from Cahaba dated 2-11-14 which demands
revocation of the provider as of that date.”

On or about October 7, 2014, I searched the Civil Remedies
Division’s electronic case management database, electronic
filing system, electronic mail logs, paper and electronic
docketing logs, and paper and electronic correspondence files.
I did not find any record of prior receipt of Dr. Tasker’s
February 25, 2014 request for hearing.

On or about October 7, 2014 . . . [the] Deputy Director of the
Civil Remedies Division at that time, also performed an
independent search of the Civil Remedies Division’s
electronic case management database, electronic filing
system, electronic mail logs, paper and electronic docketing
logs, and paper and electronic correspondence files. [The
Deputy Director] reported to me that she did not find any
prior record of Dr. Tasker’s February 25, 2014 request for
hearing.

oe

On December 16, 2014, [the CRD staff attorney assigned to
this case] informed me that there was a pending motion to
dismiss Dr. Tasker’s request for hearing for untimeliness.
[The CRD staff attorney] asked me if administrative support
staff of the Civil Remedies Division could perform a search
for the February 25, 2014 request for hearing. I decided to
perform the search myself. On that same day, I conducted
another search of the Civil Remedies Division’s electronic
case management database, electronic filing system,
electronic mail logs, paper and electronic docketing logs, and
paper and electronic correspondence files. I did not find any
record of having received Dr. Tasker’s February 25, 2014
letter before October 7, 2014.

CRD Director Declaration {{{ 5-7, 9. In the absence of evidence, documentary or
testimonial, from Petitioner, this declaration creates further doubt that Petitioner timely
submited the hearing request. Guy R. Seaton, DAB CR2496 at 5-6 (2012).°

B. Petitioner did not allege that good cause exists for me to extend the time for
filing its request for hearing; therefore, a good cause analysis is not necessary.

If a provider or supplier establishes that there was good cause to extend the filing date for
a hearing request, then an ALJ can accept an otherwise untimely hearing request.

42 C.F.R. § 498.40(c). The regulations do not define what constitutes “good cause” to
extend the filing deadline for a hearing request and the Board “has never attempted to
provide an authoritative or complete definition of the term ‘good cause’ in section
498.40(c)(2).” Brookside Rehab. & Care Ctr., DAB No. 2094 at 7 n.7 (2007) (citing
Glen Rose Med. Ctr. Nursing Home, DAB No. 1852 at 7 n.5 (2002)). Rather, a review of
the relevant circumstances of each case is critical to determine whether there is “good
cause” to extend the filing deadline. See NBM Healthcare, Inc., DAB No. 2477 at 3
(2012) (“[T]he facts of this case do not show good cause under any reasonable definition
of that term.”); see also Quality Total Care, LLC , DAB No. 2242 at 4-5 n.4 (2009)
(same).

In this case, however, Petitioner maintains that it timely filed its hearing request.
Petitioner has neither requested an extension of time for filing nor has it alleged that good
cause exists for me to extend the time for filing its hearing request. P. Response at 3. In
order for me to consider whether there was good cause, Petitioner needed to “file with
the ALJ a written request for extension of time stating the reasons why the [hearing]
request was not filed timely.” 42 C.F.R. § 498.40(c). Petitioner has made no such
request; therefore, I do not find it necessary to consider good cause as part of my
analysis.

> Seaton involved a dismissal under the procedures found in 42 C.F.R. Part 1005. Unlike
the Part 498 procedures applicable in this case, the Part 1005 procedures contain a
requirement that a request for hearing must be sent by certified mail. 42 C.F.R.

§ 1005.2(c). My citation of Seaton is limited to the DAB’s discussion of the relevance of
a CRD Director’s declaration when determining whether a hearing request was timely
filed.
IV. Conclusion

I conclude that Petitioner produced no evidence to establish that it filed an earlier hearing
request prior to when a copy of it was sent to the CRD with its counsel’s September 28,
2014 letter. Despite being granted extra time to search its records, Petitioner offered
nothing to corroborate its assertion that it filed a request for hearing on or about February
25, 2014. The absence of any corroborating evidence, taken together with the CRD
Director Declaration, support the conclusion that Petitioner did not file a timely hearing
request within 60 days of receipt of Cahaba’s February 11, 2014 reconsidered
determination. Because Petitioner did not file its hearing request within 60 days of
receiving Cahaba’s reconsidered determination, and no good cause was asserted to justify
an extension of the time for filing, I dismiss Petitioner’s hearing request under 42 C.F.R.
§ 498.70(c).

/s/
Scott Anderson
Administrative Law Judge

